Citation Nr: 0014364	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  97-03 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from December 1965 to 
May 1969.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
February 1996, by the Huntington, West Virginia Regional 
Office (RO), which denied the veteran's claim of service 
connection for PTSD.  A VA compensation examination was 
conducted in July 1996.  Thereafter, a rating action in 
October 1996 confirmed the previous denial of the claim.  The 
notice of disagreement with that determination was received 
in November 1996.  The statement of the case was issued in 
December 1996.  The substantive appeal was received in 
February 1997.  The case was received at the Board in April 
1997.  

In March 1998, the Board remanded the case to the RO for 
further development.  VA progress notes were received in 
April 1998, and a VA compensation examination was conducted 
in April 1998.  Military personnel records were received in 
April 1998.  A supplemental statement of the case was issued 
in January 2000.  The appeal was returned to the Board in 
April 2000.  

The veteran has been represented throughout his appeal by the 
Veterans of Foreign Wars of the United States, which 
submitted written argument to the Board in May 2000.  

By rating action in May 1998, the RO denied service 
connection for a nicotine addiction and a respiratory 
condition, claimed as secondary to a service-connected 
disability.  The veteran was notified of that determination, 
and of his appellate rights, in a letter dated later in May 
1998.  No notice of disagreement with that determination has 
been submitted; therefore, those issues are not in proper 
appellate status and will not be addressed by the Board.  38 
U.S.C.A. § 7105 (West 1991).  

REMAND

The veteran contends that he has post-traumatic stress 
disorder (PTSD) as the result of experiences in Vietnam.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a link, or causal nexus, between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).  The diagnosis of PTSD must comply with the criteria 
set forth in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. (DSM-IV).  See generally Cohen v. Brown, 10 Vet.App. 128 
(1997); 38 C.F.R. § 4.125 (1999).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records, such as 
through the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), formerly the U.S. Army & Joint 
Environmental Support Group (ESG).  If VA determines that the 
veteran engaged in combat with the enemy and his alleged 
stressor(s) is (are) combat-related, then the veteran's lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence, and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (1999); Zarycki v. Brown, 
6 Vet.App. 91, 98 (1993).  See also VAOPGCPREC 12-99
(Oct. 18, 1999), noting that determinations under section 
1154(b) as to combat involvement are made on a case-by-case 
basis.

If, however, VA determines either that the veteran did not 
engage in combat with the enemy, or that the veteran did 
engage in combat, but that the alleged stressor(s) is (are) 
not combat related, then the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records or other evidence which corroborate the veteran's 
testimony or statements.  See Moreau v. Brown, 9 Vet.App. 389 
(1996); Dizoglio v. Brown, 9 Vet.App. 163, 166 (1996); Doran 
v. Brown, 6 Vet.App. 283 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor(s) is (are) related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor(s) is (are) consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor. 
38 C.F.R. § 3.304(f) (1999).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet.App. 406 (1991);  Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.

However, as noted above, acceptance of the claimed 
stressor(s) is but one of three elements needed to well-
ground a PTSD claim.  The record must still provide evidence 
of a diagnosis of PTSD which conforms with the guidelines set 
forth in DSM-IV, and medical evidence of a nexus between 
service and PTSD.  Cohen, at 137; 38 C.F.R. § 4.125 (1999).  
See 64 Fed. Reg. 32,807-32,808 (1999).

A review of the veteran's DD Form 214 and excerpts of his 
personnel records discloses that his military occupation 
specialty for a portion of his service was that of a light 
weapons infantryman.  His military personnel records also 
indicate that he had nine months of overseas service in 
Vietnam, participated in the Tet Counter Offensive, and was 
awarded, inter alia, the Vietnam Service Medal, the Vietnam 
Campaign Medal, and the Combat Infantryman Badge.  

As noted above, in March 1998, the Board remanded the 
veteran's claim to the RO for additional development.  It was 
noted that, while private medical records dated from October 
1990 to June 1995 indicated that the veteran had been 
diagnosed with, and received treatment for PTSD, a VA 
examination for PTSD in July 1996 had reported various other 
psychiatric disorders, secondary to physical illness and 
situational factors.  The Board remanded the claim for the RO 
to, among other things, have the veteran examined by a 
psychiatrist to determine the existence of PTSD, and whether 
there was an etiological relationship between any diagnosed 
neuropsychiatric disorder and military service.  

The veteran was afforded another VA PTSD examination in April 
1998, at which time he described several incidents that 
occurred in Vietnam; he indicated that a truck in which he 
was driving blew up at the back and killed his companion, and 
that his friend was killed next to him.  The veteran also 
reported being in firefights and ambushes.  He reported 
having blackouts, nightmares, and night-sweats.  He stated 
that "sometimes, he felt that he was back in Vietnam and 
fighting in the war."  Following a mental status evaluation, 
the examiner stated that the observed clinical symptomatology 
and the Vietnam experiences that the veteran had described 
did not support the diagnostic requirements for a diagnosis 
of PTSD.  The doctor added that the veteran was reporting 
experiences that were considered to be a "normal part of 
combat experiences in Vietnam."  This opinion reflects the 
use of an objective standard pertaining to the effect of 
inservice stressors on the development of PTSD.  

It appears to the Board that the examiner failed to consider 
the current regulatory criteria pertaining to the diagnosis 
of mental disorder, particularly PTSD.  As has been 
emphasized by the Court of Appeals for Veterans Claims, VA 
has adopted the DSM-IV, in amending 38 C.F.R. §§ 4.125, 
4.126.  See 61 Fed. Reg. 52,695-52,702 (1996).  That Manual 
now reflects a shift in the diagnostic criteria for PTSD from 
an objective to a more subjective stressor standard.  See 
Cohen, 10 Vet.App. at 139-144.  The criteria now require 
exposure to a traumatic event and response involving intense 
fear, helplessness, or horror.  A more susceptible individual 
may have PTSD based upon exposure to a stressor that would 
not necessarily have the same effect on "almost everyone."  
Ascertaining the sufficiency of a stressor is, accordingly, 
now a clinical determination for the examining mental health 
professional.  Cohen, 10 Vet.App. at 153 (Nebeker, C.J., 
concurring).  The Court also noted that where "there has 
been an 'unequivocal' diagnosis of PTSD by mental health 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)."  Id.  It is 
noteworthy that, in this case, to the extent that the record 
confirms that the veteran was awarded a Combat Infantryman 
Badge, he has established a degree of credibility as to his 
asserted combat-related stressor(s).  The question remains 
whether any such stressor, and other reported incidents of 
service, support a diagnosis of PTSD under the criteria set 
forth in DSM-IV.  

In view of the above-cited decision of the Court and 
applicable legal criteria, the Board concludes that the 
medical evidence of record, particularly the April 1998 
examination, remains insufficient for an informed appellate 
decision regarding the veteran's claimed entitlement to 
service connection for PTSD.  Where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to insure compliance.  Stegall v. West, 11 Vet.App. 268 
(1998).  As result, the Board finds that the case is not 
ready for final appellate review and must be remanded for 
further development.  

Thus, the case must again be REMANDED to the RO for the 
following development:

1.  All VA treatment records of the veteran which 
are not currently in the claims file should be 
obtained and added to the claims file.  

2.  The RO should arrange for the veteran to 
undergo a new VA psychiatric examination, to 
determine the diagnosis of all psychiatric 
disorders that are present.  The claims folder and 
a copy of this REMAND must be made available to 
and reviewed by the examiner prior to the 
requested examination.  All special studies or 
tests deemed indicated by the examiner, to include 
psychological testing and evaluation, such as the 
Mississippi Scale for Combat-Related post-
traumatic stress disorders, should be 
accomplished.  The RO must specify for the 
examiner the stressor or stressor(s) that it has 
determined are established by the record, and the 
examiner must be instructed that only those events 
which have been accepted by the RO may be 
considered for the purpose of determining whether 
exposure to a stressor in service has resulted in 
current psychiatric symptoms and whether the 
diagnostic criteria to support the diagnosis of 
PTSD have been satisfied, all in accordance with 
the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV) as required by 
38 C.F.R. § 4.125 (1999).  The examiner should 
specifically include or exclude a diagnosis of 
PTSD.  The examination report should reflect 
review of pertinent material in the claims folder, 
to include the findings of the report of the 
February 1991 psychological evaluation performed 
by the West Virginia Disability Determination 
Service, which appears to have been the basis for 
a September 1991 decision of an Administrative Law 
Judge to grant the veteran Social Security 
disability benefits.  The examiner's report should 
include the complete rationale for all opinions 
expressed.  

3.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested examination does not include all test 
reports, special studies or opinions requested, 
appropriate corrective action is to be taken.  
38 C.F.R. § 4.2; Stegall, supra.

4.  Thereafter, the RO should undertake any other 
indicated development and readjudicate the issue 
of entitlement to service connection for PTSD, in 
light of the additional evidence obtained.  If the 
determination remains adverse to the veteran, both 
he and his representative, should be provided a 
supplemental statement of the case which includes 
a summary of additional evidence submitted, any 
additional applicable laws and regulations, and 
the reasons for the decision.  The veteran and his 
representative should be afforded the applicable 
time to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).


